IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-77,638-04




EX PARTE NKRUMAH VALIER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1150625 IN THE 183RD DISTRICT COURT
FROM HARRIS COUNTY




            Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault and sentenced to forty years’ imprisonment. 
            Applicant’s application was originally filed in the district court on November 28, 2012.  On
February 6, 2013, the trial court made findings of fact and conclusions of law addressing the nine
grounds raised in the application.  The trial court recommended that relief be denied.  On January
2, 2013, Applicant filed a motion to amend and attached three additional grounds for review and
additional exhibits to his application.  On February 22, 2013, Applicant filed an amended application
containing fifteen grounds for review and an exhibit.  The trial court’s findings address only the
grounds raised in the initial application.
            The trial court’s findings did not fully address all fact issues necessary to the resolution of
the claims that Applicant raised in his supplement and amended application.  Nonetheless, this Court
has undertaken an independent review of all the evidence in the record.  Therefore, based on the trial
court’s findings of fact and conclusions of law as well as this Court’s independent review of the
entire record, we deny relief.
 
Filed: May 15, 2013
Do not publish